Citation Nr: 0218030	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation higher than 30 
percent from May 8, 1998, to February 8, 2001, and for a 
disability evaluation higher than 70 percent from February 
8, 2001, for service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to a disability evaluation higher than 40 
percent prior to November 19, 1999, and higher than 60 
percent from January 1, 2001, for a service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that established service connection for 
PTSD.  The veteran perfected an appeal with respect to the 
initial 30 percent evaluation assigned for this disorder 
effective May 8, 1998, the date the claim for service 
connection was received. 

This matter also came before the Board from a December 
1998 decision by the RO that denied the veteran's claim 
for an increased evaluation for his service-connected  
left knee disability. 

A hearing was held at the RO in October 1999.  

In a February 2000 decision, the RO granted a temporary 
total disability rating for the left knee disability under 
the provisions of 38 C.F.R. § 4.30 from November 19, 1999, 
to January 1, 2000, and a schedular 100 percent evaluation 
thereafter until January 1, 2001; and, in a March 2001 
decision, the RO assigned a 60 percent evaluation for the 
service connected left knee disability effective January 
1, 2001, and increased the evaluation assigned for 
service-connected PTSD to 70 percent effective February 8, 
2001.  As such, the issues in appellate status are as 
characterized above.  


FINDINGS OF FACT

1.  The evidence of record establishes that, prior to June 
10, 1999, the veteran's PTSD was essentially productive of 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

2.  The evidence establishes that, from June 17, 1999 
until February 8, 2001, the veteran's PTSD was essentially 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

3.  The evidence of record establishes that from February 
8, 2001, the veteran's PTSD has been essentially 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  

4.  The evidence demonstrates that prior to November 19, 
1999 (and from just prior to October 1998), the veteran's 
left knee disability was primarily manifested by pain and 
discomfort, moderate effusion, and at most, extension 
motion limited to 20 degrees.

5.  The evidence demonstrates that subsequent to January 
1, 2001, the veteran's left knee disability was (and 
currently is) primarily manifested by pain, swelling, some 
limitation of flexion motion, and some stiffness and 
weakness.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but not 
more, for service-connected PTSD were met, effective June 
17, 1999 to February 8, 2001.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o); 
4.130, Diagnostic Code 9411 (2001).

2.  The criteria for an evaluation greater than 40 
percent, for the veteran's service connected left knee 
disability, prior to November 19, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400; 4.7, 4.71a, Diagnostic Codes 5260 
(2001).

3.  The criteria for an evaluation greater than 60 
percent, for the veteran's service connected left knee 
disability, subsequent to January 1, 2001, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2001), 4.71a, Diagnostic Code 5055 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran and his representative assert that the 
veteran's service-connected PTSD and left knee disability 
are more disabling than currently (and previously, as the 
case may be) evaluated.  Initially, the Board observes 
that law enacted during the course of this appeal, and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
February 2002 which explained, among other things, the 
Veterans Claims Assistance Act (VCAA).  Further, the 
veteran was provided with a Statement of the Case and a 
Supplemental Statements of the Case which provided more 
than adequate notification of the information and medical 
evidence necessary to substantiate these claims.  

Thus, the veteran has been advised of the evidence 
necessary to substantiate his claims, and his claims were 
considered by the RO subsequent to the enactment of the 
liberalizing law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It is also noted that pertinent, 
contemporaneous VA examinations were accomplished.  
Therefore, the facts relevant to this claim has been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding these 
claims.


I.  Entitlement to a disability evaluation higher than 30 
percent from May 8, 1998 to February 8, 2001, and for a 
disability evaluation higher than 70 percent from February 
8, 2001, for a service-connected post traumatic stress 
disorder (PTSD).

Background

As noted above, service connection was established for 
PTSD by the currently appealed June 1998 decision.  This 
decision was based in part on a review of the veteran's 
service records which showed that he served in Vietnam and 
was awarded the Combat Infantryman Badge, and on the 
review of a June 1998 VA examination report, the contents 
of which will be discussed below.  Based on the 
contemporaneous medical evidence, a disability evaluation 
of 30 percent was assigned for this disorder, effective 
May 8, 1998.  

The relevant evidence of record pertaining to the 
evaluation of the severity of the veteran's PTSD includes 
VA outpatient treatment records and examination reports.  

The veteran was seen at the VA Medical Center (VAMC) 
Charleston in January 1998 complaining of having 
nightmares about Vietnam.  He related that these were 
distressing and occurred up to four times per week, that 
his sleep was restless and jumpy, and that he was having 
night sweats.  Further, the veteran reported problems 
concentrating, intrusive thoughts about Vietnam, 
irritability, exaggerated startle response, feeling 
depressed, crying spells, feelings of hopelessness, 
decreased energy and appetite, guilt, and fleeting 
suicidal thoughts without plan.  He did not have any 
homicidal or psychotic symptoms.  

Objective findings included that the veteran was alert, 
neatly dressed, and groomed, and that he was awake, alert, 
and fully oriented.  Further, he was pleasant and 
cooperative.  During the interview, he became tearful when 
discussing Vietnam, eye contact reduced, and speech was of 
normal volume with mild latency and slightly decreased 
spontaneity; articulation and coherence was normal.  
Further, the veteran's thoughts were logical and at a 
slightly slow rate, associations were intact, and there 
were no perceptual disturbances or current suicidal or 
homicidal ideation.  The veteran's judgment and insight 
were good, and remote memory was intact.  Finally, the 
veteran appeared depressed and anxious, and his affect was 
congruent.  

As a result of this examination, the veteran was diagnosed 
with chronic PTSD and major depressive disorder, single 
episode, of moderate severity.  A Global Assessment of 
Functioning Scale (GAF Scale) score of 52 was indicated.  

A VA examination was accomplished in June 1998, the report 
of which indicates that the veteran has been married for 
thirty years and has four children, two of whom are grown 
and have moved from his house.  The veteran related that 
his family was supportive and got along fairly well.  
Subjective complaints included survivor guilt, flashbacks 
three to four times a week, and nightmares that he does 
not remember.  Further, the veteran related that he was 
frequently jumpy, irritable, depressed, and that he 
isolates himself.  The veteran related that he experiences 
auditory and visual hallucinations related to Vietnam, and 
was at times paranoid.  

On mental status examination, the veteran was alert and 
oriented times four, polite, cooperative, and did not 
display any psychomotor agitation or retardation.  The 
veteran's thought processes linear, logical, and goal 
directed, and he had no flight of ideas or looseness of 
association.  His thought content was significant for no 
suicidal or homicidal ideation, no auditory or visual 
hallucinations, and no delusions.  The veteran's speech 
was normal in rate and tone, and was comprehensible and 
coherent.  His mood was depressed, affect appropriate, and 
concentration and abstraction intact.  Further, the 
veteran's memory was intact to recent, remote, and past 
events, and his judgment was fair.  

The examiner pointed out with regard to PTSD 
symptomatology, the veteran displays market social 
dysfunction, and is unable to partake in occupational 
endeavors as well, noting that, essentially, it was 
difficult to differentiate the effects of these symptoms 
and his other medical symptoms with respect to their 
effect on his occupation adaptability.  As a result of 
this examination, the veteran was diagnosed with mild to 
moderate, chronic PTSD, and major depressive disorder (one 
episode).  A GAF score of 55 was indicated.  

Another VA examination was accomplished on June 17, 1999, 
the report of which reflects that that the veteran 
reported a worsening of PTSD symptoms the past few years.  
Symptoms reported included severe insomnia, frequent 
nightmares, intrusive recollections of an event in 
Vietnam, flashbacks, increased anxiety, sweats, and 
feeling frightened.  The veteran noted that he has a 
diminished interest in activities, and that he keeps 
mostly to himself.  He attends church a couple of times a 
month.  The veteran further stated that he is quite 
irritable and often has verbal outbursts that he feels are 
inappropriate and excessive, and that while this has 
caused some strain on his marriage, it has lasted thirteen 
years and is stable.  He also reported difficulty 
concentrating, exaggerated startle response, and that he 
often feels overwhelmed and hopeless, but not suicidal.  

On mental status examination, the veteran was alert, 
cooperative, and pleasant, and was oriented times three.  
His memory was intact, although he was vague about 
details, and he seemed to have difficulty concentrating.  
The examiner noted that while he seemed at times to 
exaggerate his symptomatology, the veteran did genuinely 
seem distressed, anxious, depressed, and tearful at times 
while talking about his Vietnam experiences.  He was not, 
however, suicidal, and there was no evidence of 
hallucinations, delusions, or thought disorder.  As a 
result of this examination, the veteran was diagnosed with 
PTSD with associated depression, characterized as severe, 
and a GAF score of 50 was indicated.   

During the October 1999 RO hearing, the veteran testified 
that for the previous six to eight months he had 
experienced restless nights, nightmares three to four 
times a week, feeling of depression, and irritability.  He 
noted that he felt bad because there was added pressure on 
his spouse to provide for the family because the was 
unable to provide due to his problems.  The veteran 
testified that he was taking medication to control his 
depression, and noted that he has constant thoughts about 
Vietnam and some visual memories.  He essentially 
testified that he does not engage in social activities and 
prefers to be by himself.  

Various VA mental health clinic records dated in 1999 and 
2000 are associated with the claims folder, and indicate 
that the veteran has received periodic therapy at this 
facility.  During these sessions, the veteran's complaints 
included intrusive thoughts and nightmares, nervousness, 
and feelings of guilt, and PTSD was characterized as 
chronic and severe.  

A VA examination was accomplished on February 8, 2001, the 
report of which reflects that the veteran presented with 
some signs of physical and emotional distress.  The 
examiner observed that the veteran appeared to have 
difficulty with his memory at times, that his hygiene was 
"relatively positive" with moderately soiled clothing, and 
that he was moderately oriented times four.  He 
communicated hesitantly and was not expressive, and his 
affect was below the mid range of the emotional spectrum.  

During the examination, the veteran complained of an 
inability to sleep at night, becoming anxious and upset at 
small problems, memory problems.  He noted that a typical 
day consists of trying to read but falling asleep because 
he had not slept the night before.  He indicated that his 
spouse was employed and that they had four children who 
have left the home, and that he has not worked since 1985 
due to physical problems.  The veteran indicated that he 
is isolated and that social contacts had withered, 
especially those with the church.  The examiner noted that 
the veteran may be somewhat practiced in symptom 
recitation, with a full component of symptoms, including 
flashbacks, tremulousness, sweating, fright, and fear of 
loud noises.

As a result of this examination, the veteran was diagnosed 
with chronic PTSD of moderately increasing severity, and a 
GAF score of 44 was indicated.

In a March 2001 decision, the RO increased the evaluation 
assigned for the service-connected PTSD to 70 percent 
effective February 8, 2001.  

Finally, VA mental health clinic records further reflect 
that the veteran was seen in group therapy in December 
2001 and was diagnosed with chronic PTSD which was noted 
to severely interfere with his employment, social, family, 
and recreational functioning.  Similar findings are noted 
in the reports of individual and group therapy dated later 
in December 2001, and January through July 2002.   


Analysis

The veteran and his representative contend, in substance, 
that an initial disability evaluation higher than 30 
percent from May 8, 1998 to February 8, 2001, and a 
disability evaluation higher than 70 percent from February 
8, 2001, for service-connected PTSD, is warranted.  

At the outset, the Board notes that the Court observed 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged rating."  Fenderson v. West, 12 
Vet. App. 119 (1999).  That said, the Board acknowledges 
that in this matter the RO has engaged in staged rating.

It is pointed out that disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2001).

As noted, a 30 percent evaluation was assigned from the 
time service connection was established for PTSD, May 8, 
1998, until February 8, 2001, when a 70 percent evaluation 
became effective.  The Board points out that the veteran's 
PTSD is and has been evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  

Under this code, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as:  grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2001).

Applying the evidence to the rating criteria, the Board 
finds that a 50 percent evaluation is warranted for the 
service-connected PTSD effective from June 17, 1999 to 
February 8, 2001.  The Board notes that the report of the 
examination accomplished that day demonstrates a decrease 
in the veteran's social and industrial functioning due to 
the symptoms of his PTSD.  In other words, the Board finds 
that the at that point the veteran's PTSD resulted, for 
the most part, in occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Specifically, while his memory was intact, it was noted 
that he had trouble concentrating, and the examiner noted 
that he genuinely seemed distressed, anxious, and tearful.  
Moreover, a GAF score of 50 was assigned as a result of 
this examination, which generally, according to the Fourth 
Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), is indicative of serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The Board does point out that GAF scores are but a few 
pieces of information to be examined, and the Board is 
obligated to review all pertinent evidence and set forth a 
decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  However, 
this score is less than prior GAF scores noted on prior 
examinations, and combined with the increase in symptoms 
noted during the June 17, 1999 examination, the Board 
finds that the 50 percent evaluation is warranted from 
that time.

The evidence does not demonstrate that an evaluation 
higher than 50 percent is warranted for the service-
connected PTSD from June 1999 to February 2001.  
Specifically, the evidence discussed above does not 
demonstrate that during that time period the veteran's 
PTSD resulted in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  

Further, the evidence does not demonstrate that at any 
time prior to June 17, 1999, the veteran's PTSD was 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment 
of short- and long-term memory, impaired judgment and 
abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
work and social relationships.  As such, prior to that 
time, an evaluation higher than 30 percent was not 
warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001).

In this regard, the Board notes that while prior to June 
1999 the veteran certainly complained of nightmares, 
intrusive thoughts, exaggerated startle response, 
depression, and the like, objectively, he was essentially 
found to be alert and fully oriented, with good judgment, 
memory, and insight.  As well, he noted that his family 
was supported and that they got along fairly well, and 
while the examiner in June 1998 reported an inability to 
engage in occupational endeavors, he related this to both 
psychiatric and physical disability.  In addition, GAF 
scores of 52 and 55 were indicated during the relevant 
time period prior to June 1999, which generally, according 
to DSM-IV, are indicative of moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  

Finally, the Board finds that an evaluation higher than 70 
percent subsequent to February 8, 2001, for service-
connected PTSD, is not warranted.  Indeed, as of February 
2001, it appears that the social and industrial impairment 
associated with the service-connected PTSD had increased; 
however, the evidence does not suggest that PTSD has 
resulted in total occupational and social impairment, due 
to such symptoms as grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of closes 
relatives, own occupation, or own name.  

As reflected by the February 2001 examination report, 
while the veteran appeared to have memory difficulty, 
communicated hesitantly, and complained of sleep 
difficulty, being anxious and isolated, and having little 
to no social contacts, he was noted to be moderately 
oriented, and while PTSD severely interfered with family 
life, he was still residing with his spouse.  As well, a 
GAF score of 44 was indicated as a result of the February 
2001 examination, which generally, according to DSM-IV, is 
indicative of serious symptoms or any serious impairment 
in social, occupational, or school functioning.  

In other words, while the service-connected PTSD presents 
severe social and industrial impairment, such is reflected 
by the 70 percent compensation rating assigned for the 
disorder, and the evidence simply does not demonstrate 
that PTSD alone results in total occupational and social 
impairment.  

To sum up, the Board finds that a 50 percent disability 
evaluation is warranted for the veteran's service-
connected PTSD effective June 17, 1999, until February 8, 
2001.  To this extent, the veteran's appeal is granted.  


II.  Entitlement to a disability evaluation higher than 40 
percent prior to November 19, 1999, and higher than 60 
percent from January 1, 2001, for a service-connected left 
knee disability.

Background

For historical purposes, it is noted that in July 1984, 
the RO established service connection for the residuals of 
a left knee injury, status postoperative, as the service 
medical records indicated that the veteran tore his left 
medial collateral ligament while playing football in 
September 1968.  This service-connected disability was 
ultimately evaluated as 10 percent disabling, effective 
December 1993, based on the review of contemporaneous 
medical records.  

In a May 1991 decision, the RO increased the evaluation 
assigned for the service-connected left knee disability to 
40 percent effective in November 1990, based on the review 
of contemporaneous medical evidence to include the report 
of a VA examination accomplished in December 1990.  

In October 1998, the veteran submitted a claim for an 
increased evaluation for this service-connected left knee 
disability.  Relevant evidence associated with the file 
with respect to this disability includes reports of VA 
examinations and outpatient treatment, and private medical 
records.  

VA outpatient treatment records reflect that in August 
1998, the veteran was seen complaining of left knee pain, 
and physical examination revealed that the knee had 
improved.  In October 1998 he again was seen with left 
knee pain, and motion was limited from 10 to 90 degrees.  
A well healed medial scar was noted, and the veteran was 
diagnosed with, among other things, rheumatoid arthritis 
with left knee pain.  

The report of a November 1998 examination conducted by 
John M. Graham, Jr., from the Orthopedic Specialists of 
Charleston, is of record and reflects that the veteran 
complained of discomfort, restricted motion, and pain with 
swelling.  The veteran also indicated that he used a cane 
and could only walk short distances secondary to the left 
knee disability.  Physical examination revealed left knee 
motion from 20 to 90 degrees with crepitus.  Further, 
moderate effusion and tenderness over the medial and 
lateral jointline was noted, but no provocative 
instability.  X-rays of the left knee taken in conjunction 
with this examination demonstrated a complete loss of 
cartilage height with hardware remaining for the old 
surgery.  As a result of this examination, the veteran was 
diagnosed with left knee degenerative joint disease.  

A VA orthopedic examination was accomplished in late 
November 1998, the report of which indicates that the 
veteran complained of constant left knee pain, worse with 
activity.  Physical examination revealed that active range 
of knee motion was limited by 40 degrees in flexion, that 
sensation was intact, and that muscle strength of the left 
lower extremity was 3/5.  Deep tendon reflexes were 
present and equal, and a patella apprehension test was 
positive on the left.  Further, there was no evidence of 
edema or erythema of the left knee, but there was crepitus 
on motion.  

Clinically, the veteran was diagnosed with left knee pain 
with focal findings of decreased strength and range of 
motion, and pain on palpation with an d abnormal gait and 
use of an assistive devise.  

Another VA examination was accomplished in June 1999, the 
report of which reflects the veteran's continued 
complaints of constant left knee pain, again worse with 
activity.  Examination of the left knee revealed that 
range of motion was limited by 45 degrees in flexion, but 
that extension was within normal limits.  Further, 
sensation was intact, muscle strength of the left lower 
extremity was 3/5 to 4/5, deep tendon reflexes were 
present and equal, and a patellar apprehension test was 
positive.  An Apley grinding test was positive, and there 
was pain to palpation over the medial and lateral 
compartments of the knee.  There was no evidence of edema 
or erythema of the left knee, nor was there other bony or 
soft tissue abnormalities of the knee.  The veteran's gait 
was mildly antalgic with the use of two crutches, and the 
examiner noted that the claims folder and recent X-rays - 
showing advanced degenerative joint disease of the knee - 
were reviewed.  

Clinically, the veteran was diagnosed with left knee pain 
with focal findings (positive apprehension and grinding 
tests, etc.), as noted above.  The examiner noted that 
there were no other significant focal neuromuscular or 
functional deficits on examination.  

During the October 1999 RO hearing, the veteran testified 
that his service-connected left knee disability was 
getting worse, in that he was unable to walk or stand for 
certain periods of time, and that he uses crutches.  He 
noted that he was taking pain medication on a daily basis, 
that the knee was swollen, that he wears a knee brace on a 
daily basis, and that he has difficulty climbing stairs 
and operating a vehicle.  He noted that he was scheduled 
to undergo replacement surgery in November 1999.  

Indeed, VA hospital reports reflect that on November 19, 
1999, the veteran was admitted and underwent a left total 
knee arthroplasty.  On admission, the knee was noted to be 
swollen with palpable osteophytes present, and he had 
painful motion from 10 to 80 degrees with crepitus 
throughout.  There was also some medial instability with a 
valgus stress, and the knee was in a varus malalignment.  
Neurologic examination revealed 5/5 motor function and 
normal sensation throughout, and there were normal 
reflexes and palpable pulses in the left lower extremity.  
The veteran underwent the procedure, was seen in physical 
therapy which he performed well, and was discharged on the 
fifth postoperative day in stable condition.  

In a February 2000 decision, a RO assigned a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
from November 19, 1999, until January 1, 2000; a 100 
percent evaluation thereafter until January 1, 2001 (see 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which will also 
be explained below); and a 30 percent evaluation was 
assigned thereafter.  

Outpatient treatment records reflect that the veteran was 
seen in January 2000, and noted that he had persistent 
swelling of the left knee.  Physical examination revealed 
that the knee was warm, with no erythema, but that there 
was effusion.  He was referred to an orthopedist who 
examined the veteran's left knee and noted a well-healed 
incision, effusion, but no erythema, and a range of knee 
motion from -5 to 95 degrees.  The veteran was seen a few 
days later, at which time the knee was noted to be stable, 
range of motion was from less than 5 degrees to 85 
degrees, and there was some numbness about the lateral 
aspect of the knee as well as some warmth.  Knee swelling 
was noted to have decreased a few days after this 
examination.  In February 2000, examination of the 
veteran's left knee revealed swelling, warmth, and 
effusion.  In April 2000, the knee was found to be swollen 
and a range of motion  from 0 to 90 degrees was indicated.  

Outpatient treatment records further reflect that in July 
2000, the veteran was seen complaining of left knee 
instability and numbness.  Physical examination revealed a 
range of left knee motion from 0 to 90 degrees with 
minimal instability on valgus stress, negative Lachman's 
and drawer tests, and he was diagnosed with status post 
total knee arthroplasty with some instability.  Left knee 
swelling was again noted in records dated in August, 
October, and November 2000.  

In a December 2000 letter, a VA orthopedic resident stated 
that the veteran has had complications since his knee 
surgery, continues to experience pain and swelling, and is 
still debilitated.  

The report of a December 2000 VA examination reflects the 
veteran's complaint of left knee pain, which he 
characterized as constant and made worse with activity.  
Physical examination revealed left knee motion from 0 to 
90 degrees, that sensation was intact, and that muscle 
strength was 3/5 to 4/5.  Patellar apprehension and Apley 
grinding tests were positive, and there was pain elicited 
to palpation over the medial and lateral compartments of 
the knee.  There was edema but no erythema, nor was these 
mediolateral or anteroposterior instability of the knee.  
The veteran had an nonantalgic gait with the use of a cane 
as an assistive device, and there were no other 
neuromuscular deficits.  As a result of this examination, 
the veteran was diagnosed with pain in the left knee 
disability postoperative total left knee replacement, with 
degenerative joint disease.  Upon review of X-rays, the 
examiner added, in an addendum, that there was no evidence 
of hardware failure, infection, or loosening, and that as 
such, the diagnosis was degenerative joint disease  of the 
left knee disability.  

In a March 2001, decision, the RO increased the evaluation 
assigned for the left knee disability to 60 percent 
effective January 1, 2001.  

VA outpatient treatment records further reflect that the 
veteran was presented in December 2001 with complaints of 
left knee swelling, catching, stiffness, and weakness, and 
related that medication controls left knee pain and that 
rest relieves the swelling.  Examination of the knee 
revealed a well-healed anterior total knee replacement 
scar, as well as lateral and medial scars associated with 
ligament repairs in the past.  The knee was neither warm 
nor effused, there was no focal tenderness, and range of 
motion of the knee was noted to be from 0 to 95 degrees.   
Lateral and medial stability was intact, both in extension 
and flexion.  There was slight extra play of anterior 
drawer but with definite intact endpoint and posterior 
stability.  Neurovascular function of the left lower 
extremity was intact.  

The examiner noted that X-rays of the left knee recently 
taken revealed optimal alignment of the knee with optimal 
position and fixation of all prosthetic components and no 
evidence of wear.  Further, there was no evidence of 
loosening or infection.  The diagnosis indicated was 
status post total knee replacement with residual pain not 
likely to be improved with further surgery or treatment.  

In February 2002 the veteran was seen with continuing 
complaints of left knee pain, swelling, and clicking.  The 
veteran removed a left knee brace with effusion noted, and 
was able to flex to 80 degrees, with no instability.  


Analysis

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected left knee disability.  As noted above, 
disability evaluations are determined by the application 
of a schedule of ratings which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4; separate diagnostic codes 
identify the various disabilities; and, the governing 
regulations provide that the higher of two evaluations 
will be assigned if the disability more closely 
approximates the criteria for that rating (otherwise, the 
lower rating is assigned).  38 C.F.R. § 4.7 (2001).

Prior to November 19, 1999, the veteran's service-
connected left knee disability was evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
and from January 1, 2001, has been rated as 60 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 5055 
(2001).  From November 19, 1999, until January 1, 2000, a 
100 percent evaluation was assigned for the disability 
under the provisions of 38 C.F.R. § 4.30 (2001), and as 
alluded to above, a 100 percent schedular disability 
rating was established from January 1, 2000 until January 
1, 2001 under Diagnostic Code 5055.  Such a rating is 
warranted under this Code for one year following knee 
replacement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001), a 40 
percent evaluation contemplates knee extension limited to 
30 degrees, and a 50 percent evaluation is warranted under 
this code for limitation of knee extension to 45 degrees.  

A 60 percent evaluation is provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 when there are chronic 
residuals consisting of severely painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of 
motion, this disability could be rated under Diagnostic 
Codes 5256, 5261, or 5262.  As noted above, a 100 percent 
disability rating is warranted under this Code for one 
year following a knee replacement.  

38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001) is for 
application for disabilities resulting in ankylosis of the 
knee, and a 40 percent evaluation is warranted if the knee 
is ankylosed in flexion between 10 and 20 degrees; a 50 
percent evaluation is warranted if the knee is ankylosed 
in flexion between 20 and 45 degrees.  Under Diagnostic 
Code 5262, a 40 percent evaluation is warranted for 
nonunion of the tibia and fibula, with loose motion, 
requiring a brace. 

The Board also points out that the left knee disability 
could be evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2001), however, under this code, a 30 percent 
evaluation under this Code is the highest schedular 
evaluation allowable. 

The Board notes that the United States Court of Appeals 
for Veterans Claims has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In the case of DeLuca v. Brown, 
8 Vet. App. 202 (1996), the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  

Taking into account the medical evidence set out above, 
the Board finds that a disability evaluation higher than 
40 percent for the service-connected left knee disability 
is not warranted prior to November 19, 1999, nor is an 
evaluation higher than 60 percent evaluation warranted 
from January 1, 2001.  

In this regard, it is noted that prior to November 19, 
1999 (and from just prior to October 1998, when the claim 
was filed), the evidence reflects that the veteran's left 
knee disability was primarily manifested by pain and 
discomfort, moderate effusion, and at most, extension 
motion limited to 20 degrees.  The Board has certainly 
considered, as pursuant to DeLuca, the pain associated 
with the veteran's left knee disability in rating this 
disability prior to November 1999; however, the medical 
evidence does not demonstrate that pain on motion or other 
functional limitation associated with the disability is as 
such to warrant any more than the 40 percent evaluation 
assigned under Diagnostic Code 5261.  Significantly, it is 
pointed out that limitation of extension motion to 20 
degrees alone would warrant only a 30 percent evaluation 
under Diagnostic Code 5261, however, the Board finds that 
the functional loss and pain associated with the 
disability justifies the assignment of the 40 percent 
evaluation.  That said, the Board finds that such 
functional loss and pain is not to the extent as to 
warrant an evaluation higher than 40 percent.

With respect to the time period subsequent to January 1, 
2001, the Board points out that the evidence reflects that 
the veteran's left knee disability was (and currently is) 
primarily manifested by pain, swelling, some limitation of 
flexion motion, and some stiffness and weakness.  The 
Board finds that this disability is appropriately rated 
under Diagnostic Code 5055, for a knee replacement; and 
that a 60 percent evaluation, but no higher, is warranted 
given the chronic residuals consisting of painful motion 
or weakness.  

It is pointed out that the dictates of DeLuca are 
necessarily taken into account in rating a disability 
under this Code 5055.  That said, while the medical 
evidence demonstrates that the veteran experiences left 
knee pain, including on motion, as well as weakness, such 
manifestations are not to the extent as to warrant an 
evaluation higher than 60 percent.  

Regarding Diagnostic Codes 5256 and 5262, the medical 
evidence does not demonstrate that the left knee is 
ankylosed in flexion, or that there is nonunion of the 
tibia and fibula, with loose motion and requiring a brace.  
As such, an increased evaluation under either of these 
Codes, respectively, is not warranted.  

With respect to the "range of motion" Codes, it is pointed 
out that currently (subsequent to January 1, 2001) range 
of motion studies have revealed that, at worst, the left 
knee is limited to 80 degrees in flexion and that 
extension was within normal limits, with pain.  Such 
findings would not warrant ratings higher than 60 percent, 
even when considering the dictates of DeLuca, under 
Diagnostic Codes 5260 or 5261.   

The Board also points out that as instability of the left 
knee has not been recently objectively demonstrated, nor 
had it been shown prior to November 1999 (in fact, it had 
been shown that the knee was not unstable), a separate 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
is not for consideration.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).  The Board realizes that some instability with 
valgus stress was noted on VA hospital admission in 
November 1999, however, evidence prior and subsequent to 
the time period when a 100 percent evaluation was in 
effect clearly shows that the knee was not unstable.  

Finally, while, conceivably, a separate evaluation could 
be assigned for the veteran's left knee scars (see Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14), here, there is 
no evidence that the veteran's scars are symptomatic, or 
that they result in any limitation of function (much less 
any such limitation of function that is separate and 
distinct from that already contemplated in the currently 
assigned 60 percent evaluation, and prior 40 percent 
evaluation).  Hence, there is no basis for assignment of a 
separate, compensable evaluation for left knee scars.  See 
38 C.F.R. § 4.118, Diagnostic Code 7803-7805.  

For all of the foregoing reasons, the Board concludes that 
there is no basis for assignment of a schedular rating in 
excess of 40 percent for the veteran's left knee 
disability prior to November 19, 1999, nor is there a 
basis for an evaluation higher than 60 percent subsequent 
to January 1, 2001. 

On the basis of all the foregoing, the veteran's claim 
must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Subject to the regulations applicable to the payment of 
monetary benefits, entitlement to an evaluation of 50 
percent, for the period from June 17, 1999, until February 
8, 2001, for service-connected PTSD, is granted; to this 
extent, the veteran's claim for an increased initial 
evaluation for service-connected PTSD is granted. 

Entitlement to an evaluation higher than 40 percent for 
the veteran's service-connected left knee disability, 
prior to November 19, 1999, and entitlement to an 
evaluation higher than 60 percent for the disability 
subsequent to January 1, 2001, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

